Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered November 13, 1984, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for resentencing.
Although the defendant was adjudicated a second felony offender, the transcript of the stenographic minutes of the sentencing reflects that the court imposed an indeterminate term of imprisonment of 2 to 6 years. However, the order of commitment states that the sentence was an indeterminate term of 3 to 6 years. Because of this discrepancy, we are unable to determine what sentence the court intended to impose and, therefore, we must modify the judgment by vacating the sentence imposed and remit the matter for resentencing (see, People v Ortiz, 116 AD2d 598). Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.